  8:20-cv-00479-BCB-MDN Doc # 27 Filed: 03/22/21 Page 1 of 3 - Page ID # 142




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED OF OMAHA LIFE INSURANCE
COMPANY,
                                                                      8:20-CV-479
                           Plaintiff,

        vs.                                                              ORDER

ALAN LUCAS TERHAAR JR., REINA
TERHAAR-REYES, and JOANN TERHAAR,

                           Defendants.


       This matter is before the Court on defendants Reina terHaar-Reyes and JoAnn terHaar’s

Motion for Release of Funds. Filing 26. This is an interpleader case. United of Omaha Life

Insurance Company (“United of Omaha”) filed the present action on November 16, 2020, after it

became aware that its policy holder, Carmen terHaar, had died. Filing 1 at 2. Carmen’s policy

listed only defendant Alan terHaar, Carmen’s son, as a beneficiary, but Alan is charged with

murdering Carmen. Filing 1 at 2; Filing 1-3. Under Nebraska law, a named beneficiary of a life

insurance policy who “feloniously and intentionally kills” the insured individual is not entitled to

any policy benefits, and the policy is payable as though the named beneficiary predeceased the

insured individual. Neb. Rev. Stat. § 30-2354(c). Per her insurance policy, if Carmen’s named

beneficiary predeceased her, benefits were to be paid to her surviving spouse, and if none, then to

her surviving children in equal shares. Filing 1 at 3. Carmen has no surviving spouse but had two

children other than Alan, defendants Reina and JoAnn. Filing 1 at 3. United of Omaha filed the

present action asserting a potential dispute between Alan, Reina, and JoAnn over the policy

proceeds. Filing 1 at 3.




                                                 1
  8:20-cv-00479-BCB-MDN Doc # 27 Filed: 03/22/21 Page 2 of 3 - Page ID # 143




       United of Omaha then sought and was granted leave to deposit the proceeds with the Court

for distribution to the rightful beneficiaries pending the outcome of this case. Filing 21. United of

Omaha then moved to be dismissed from the case on January 26, 2021. Filing 22. The Court

directed Defendants to file any cross claims they had against each other by March 17, 2021. Filing

25. Instead of filing a cross claim, Reina and JoAnn filed the present motion, asking the Court to

release the proceeds to Nebraska’s Douglas County Court “for Release and transfer to the Personal

Representatives of the Estate of Carmen Marie Terhaar, for disbursement accordingly to the

heirs/beneficiaries thereunder.” Filing 26. They offer no legal basis for doing so, however. See

Filing 26. Alan filed no cross claim and did not otherwise respond to the Court’s order.

       Insurance proceeds are distributed according to the terms of the policy and any applicable

law governing insurance benefits. If any Defendants wish to assert they are the rightful

beneficiaries under Carmen’s insurance policy and Nebraska law, they must file a cross claim to

that effect, as they were directed to do in this Court’s previous Order, Filing 25. The Court must

determine who the rightful beneficiaries are before distributing the proceeds. Accordingly,

       IT IS ORDERED:

            1. Reina terHaar-Reyes and JoAnn terHaar’s Motion for Release of Funds, Filing 26,

                 is denied;

            2. Defendants are directed to file any cross claims against any other Defendant in this

                 case by April 5, 2021; and

            3.   Counsel for Defendants Reina terHaar-Reyes and JoAnn terHaar is instructed to

                 mail a copy of this order to Defendant Alan Lucas terHaar, Jr., and the Clerk of

                 Court is also directed to mail a copy of this order to Defendant Alan Lucas terHaar,

                 Jr. at the address listed in the returned summons at Filing 18.



                                                  2
8:20-cv-00479-BCB-MDN Doc # 27 Filed: 03/22/21 Page 3 of 3 - Page ID # 144




   Dated this 22nd day of March, 2021.

                                             BY THE COURT:


                                             ___________________________
                                             Brian C. Buescher
                                             United States District Judge




                                         3
